Title: To George Washington from Major General John Sullivan, 6 October 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence October the 6th 1778
          
          I take this oportunity by an Officer of Colo. Cranes (who goes upon Business of the Regt) to Inform your Excellencey that Every thing Remains Quiet in this Quarter we have an Account which I fear is but too true That the Rawley is Taken She was first Ingaged with a Frigate & a forty gun Ship hove in Sight Came up & after giving her a few Broadsides She was oblidged to Strike—prizes Come in to Boston Every Day, but The prices of Articles Remain the Same as formerly. I had the honor of Receiving your Excellenceys favor of the first Instant am Exceeding Sorry for Colo. Baileys misfortune & the Loss this 
            
            
            
            Stroke must be to the Army. I am in hast Dear General your Excellenceys most obedt & very Humble Servant
          
            Jno. Sullivan M.G.
          
        